Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10, in the reply filed on 31 January 2022 is acknowledged.
Claims 11 and 12; and claims 13-15 are respectively withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups II and III, there being no allowable generic or linking claim. 

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on 28 July 2017 (viz. KR10-2017-0095824). It is noted, however, that applicant has not filed a certified copy of KR10-2017-0095824 as required by 37 CFR 1.55.

Claim Objections
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The limitation of bifunctional to hexafunctional (meth)acrylate groups in claim 3 should be rephrased as two to six (meth)acrylate groups.  Similarly, the limitation that the second (meth)acrylate-based compound having a monofunctional or trifunctional to hexafunctional (meth)acrylate functional groups should be rephrased as having one or three to six (meth)acrylate functional group(s).

Claim Interpretation
The phrase “for protecting a polarizer” as recited in the preambles of claim 1-10 of the instant application is considered to be a recitation of intended use.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See MPEP 2111.02.
As the claims are interpreted under BRI, the limitation “a hard coating … having a refractive index” is not considered to necessarily refer to refractive index of the hard coating as a whole, and a refractive index of a constituent of the hard coating is considered to map onto the aforementioned limitation.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. 2019/0031799 A1 (“Kouno”) as evidenced by U.S. 2009/0061183 A1 (“Muraguchi”).
Considering claims 1-4, Kouno discloses a light diffusing coating that may be applied to a polyethylene terephthalate substrate, wherein the light diffusing coating contains resin particles made of copolymeric (meth)acrylate resin (Kouno abs.).  Specifically, Kouno discloses that a 20 µm thick light diffusing coating (viz. a hard coating) is applied onto a 100 µm thick substrate made of Cosmoshine A4100 (id. ¶ 0173-0179), wherein Cosmoshine A4100 is known to be a PET film having refractive index of 1.67 (see Muraguchi).  The specific particles used is formed by copolymerizing phenyl benzyl methacrylate (viz. a methacrylate monomer with single functionality) with various di(meth)acrylate monomers having aromatic rings (e.g. the ones listed in id. Table 1), wherein the relative proportions of the two types of monomers fall within the range recited in claim 4.  Kouno discloses that the refractive index of the light diffusing coating as a whole may be 1.594-1.604, which is within the range recited.  Furthermore, the light diffusing coating is disclosed to exhibit at least pencil hardness of F or harder (id. ¶ 0147).  As such, Kouno anticipates claims 1-4.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2013/0194211 A1 (“Shinohara”, the patent grant of which is cited in the IDS of 27 November 2018) in view of WO 2013/022065 A1 (referenced below using its machine translation, henceforth “WO ‘065”).
Considering claims 1, 3, and 4, Shinohara discloses an optical laminate comprising a polyester base, a primer layer, a hard coat, and a low refractive layer formed in this order, wherein the polyester base is formed of PET (Shinohara abs., ¶ 0039-0043, and ¶ 0139-0143).  Shinohara discloses that the PET substrate has refractive index of 1.67 to 1.78 in a first direction and 1.55 to 1.65 in a second direction orthogonal to the first, that a refractive index of the primer layer should be between 1.55 and 1.78, and that a refractive index of the hard coat should also be between 1.55 and 1.78 (id. ¶ 0055 and 0057).  As such, the relative refractive indices of the PET substrate and the hard coat at least overlaps the respective ranges as required by claim 1.  It would have been obvious to one of ordinary skill in the art to have selected the overlapping portion of the ranges In re Wertheim, 191 USPQ 90, In re Woodruff, 16 USPQ2d 1934, and In re Peterson, 65 USPQ2d 1379.  Shinohara further discloses that the hard coat has thickness of 0.8 to 20 um (Shinohara ¶ 0135), which overlaps the claimed range.  Although Shinohara broadly discloses the usage of a hard coat formed from curing (meth)acrylate monomers (id. ¶ 0104), Shinohara differs from the claimed invention, as it does not teach the usage of two different types of (meth)acrylate monomers, each of which containing an aromatic ring.
However, the usage of two different types of (meth)acrylate monomers, each of which containing a respectively different aromatic ring, to form a hard coat is known in the art of optical laminates.  WO ‘065 teaches a curable composition suitable for forming a coating exhibiting hardness and high refractive index (e.g. from 1.5 to 1.65 when cured), wherein the coating has thickness of 10 to 300 µm and may be used to form part of an antireflecting laminate (WO ‘065 ¶ 0012-0013, 0166, 0168 and 0326).  Specifically, WO ‘065 teaches that the curable composition contains A) a di(meth)acrylate monomer having a fluorene group and B) at least one monofucntional (meth)acrylate having an aromatic group (e.g. phenoxyethyl acrylate “POA”, benzl acrylate “BZA”, phenylthioethyl acrylate “PTEA”, o-phenylphenol monoethoxy acrylate “OPPEOA”, or a mixture thereof), wherein the curable composition exhibits high rating of resistance toward scratching and refractive index of ~1.56 to ~1.59 after curing (id. ¶ 0177, 0185-0186, and examples of Table 2), which means that the respective aromatic ring in acrylate A) and acrylate B) are different.  The specific ratios of (meth)acrylate monomers shown in Table 2 of WO ‘065 fall within 
Shinohara is analogous, as it is from the same field of endeavor as that of the instant application (optical films, in particular an antireflecting one used for polarizers).  WO ‘065 is analogous, as it is from the same field of endeavor as that of the instant application (optical films, in particular an antireflecting one comprising an (meth)acrylic layer exhibiting high refractive index and hardness).  Given the express disclosure in Shinohara that a (meth)acrylate composition could be used to form the hard coat therein, and given that the coating of WO ‘065 otherwise exhibits numerous properties deemed suitable for the hard coat of Shinohara (including refractive index), person having ordinary skill in the art has reasonable expectation of success that the curable composition of WO ‘065 may be used to form the hard coat of Shinohara.  It would have been obvious to one of ordinary skill in the art, at the effective filing date of the invention, to have used the composition of WO ‘065 to form the hard coat of Shinohara, for the composition of WO ‘065 exhibits numerous desirable attributes such as high refractive index and scratch resistance.
Considering claim 2, the PET substrate in Shinohara is 30 to 50 µm (Shinohara ¶ 0049), which overlaps the claimed range.
Considering claims 5-7, Shinohara disclose that the magnitude of difference between the respective refractive indices of the primer layer and hard coat layer is 0.05 (id. ¶ 0126), which would render obvious the configuration that the primer layer having a refractive index greater than that of the hard coating layer.  Furthermore, Shinohara discloses the primer layer may have thickness of 10 to 1000 nm and contain high e.g. those with refractive index of 1.60-2.80); id. ¶ 0058, 0078, and 0068.
Considering claim 8 and 9, Shinohara discloses that the low refractive layer is formed by curing a composition containing low refractive index (meth)acrylate monomers (which forms a binder resin upon curing) and hollow silica particles, wherein the low refractive layer has thickness of 10 nm to 1µm and refractive index less than 1.42 (id. ¶ 0139-0145).  Furthermore, Shinohara discloses that the curing may be effected via photopolymerization (id. ¶ 0152).
Considering claim 10, as the instant application attributes the claimed low curl value to the usage of a hard coat formed from (meth)acrylate monomers containing aromatic moiety, and as the hard coat of Shinohara and WO ‘065 is also formed by curing (meth)acrylate monomers containing aromatic moiety, the hard coat of Shinohara and WO ‘065 is expected to exhibit the property as recited.

Concluding Remarks
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zheren Jim Yang whose telephone number is (571)272-6604.  The examiner can normally be reached on M-F 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/Z. Jim Yang/Primary Examiner, Art Unit 1781